Proceeding pursuant to article 78 of the Civil Practice Law and Rules, by John M. Lawrence individually and “as a Representative Member of His Class of Members of the New York (Manhattan) Chapter of the Congress of Racial Equality (C. O. R. E.),” to prohibit the respondents from taking any further steps or proceedings in a pending action for a permanent injunction, entitled “The People of the State of New York ex rel Frank D. O’Connor, District Attorney, Queens County, plaintiff, v. Arnold Goldwag, et al., etc., defendants,” or under any order previously made therein granting a temporary injunction. Cross motion by the respondents to dismiss the petition granted, and petition dismissed, without costs, on the ground that it appears on its face that as matter of law the petitioner is not entitled to the relief requested. Application by the various defendants named in the above-mentioned injunction action for leave to intervene as parties in this article 78 proceeding, withdrawn by the movants upon the argument of the petition. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.